811 So. 2d 849 (2002)
Roy L. TATUM, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-3143.
District Court of Appeal of Florida, Third District.
March 27, 2002.
Bennett H. Brummer, Public Defender and Robert Godfrey, Assistant Attorney General, for appellant.
Robert A. Butterworth, Attorney General and Susan Odzer Hugentugler (Fort Lauderdale), Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GREEN and SHEVIN, JJ.
SCHWARTZ, Chief Judge.
Aside from granting the defendant an additional day of credit for time served of which the state concedes he was deprived because of an arithmetical mistake, we affirm the order below denying him credit from the date that a Monroe county detainer in this case was lodged against him while he was in the Dade county jail awaiting transportation to the State prison on another charge. In so doing, we agree with and follow the Fourth District's decision in Gethers v. State, 798 So. 2d 829 (Fla. 4th DCA 2001); accord Shewbridge v. State, 807 So. 2d 182 (Fla. 5th DCA 2002), and certify conflict with Bryant v. State, 787 So. 2d 68 (Fla. 2d DCA 2001)(en banc) and Penny v. State, 778 So. 2d 305 (Fla. 1st DCA 2000).[1] We simply cannot agree that the filing of a piece of paper which is not causally related to the defendant's confinement for some other reason in some other county, should have any effect upon the time he serves on the charge in question.
Affirmed as modified, conflict certified.
NOTES
[1]  We referred to the conflict, but did not rule on the issue in Tharpe v. State, 744 So. 2d 1256 (Fla. 3d DCA 1999).